Examiner’s Comments

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/3/2021 has been entered.
Claims 1-13 and 15-20 are pending.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Carl Giordano on 5/21/2021.
The application has been amended as follows: 

In Claim 1, at line 9, please replace the phrase “first region greater” with the following:
	--second region being greater--. 
In Claim 1, at line 10, please replace the word “decreasing” with the following:
	--decreases--.

	--said sponge comprising--.
In Claim 4, please replace the phrase “treatment head and wherein the second region occupies a second area size (A2), wherein the first region” with the following:
	--treatment head, the second region occupies a second area size (A2), and the first region--.
In Claim 6 at line 3, please replace the phrase “wherein a height ratio” with the following:
	--and a height ratio--.
In Claim 7 at line 3, please replace the phrase “wherein the bristles comprises” with the following:
	--the bristles comprise--.
In Claim 8 at line 2, after “kg/m3”, please delete the word “wherein”.
In Claim 8 at line 3, after “1-15 kPa, and” please delete the word “wherein”.
In Claim 15 at lines 6 and 10, please rewrite the phrase “h1” as follows:
	--(h1)--.
In Claim 15 at lines 7 and 10, please rewrite the phrase “h2” as follows:
	--(h2)--.
In Claim 17 at lines 4 and 8, please rewrite the phrase “h1” as follows:
	--(h1)--.
In Claim 17 at lines 5 and 7, please rewrite the phrase “h2” as follows:
	--(h2)--.

	--wherein said height--.

Reasons for Allowance
Claims 1-13 and 15-20.  The following is an examiner’s statement of reasons for allowance: the reviewed prior art does not anticipate or fairly suggest a body care device as described in the claims.  The closest prior art of record is that of Thiebaut who teaches a body care device having a treatment head comprising a first region of bristles and a second region  having a porous flexible material.  Thiebaut does not teach or suggest the height of the plurality of bristles in the first region closest to the second region decreases to the height of the porous material as the plurality of bristles extend toward an edge of said treatment head, as required by the claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA N. CAMPBELL whose telephone number is (571)270-7382.  The examiner can normally be reached on Monday-Friday 9 AM- 5:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/N.N.C/Examiner, Art Unit 1714                                                                                                                                                                                                        
/NATASHA N CAMPBELL/Examiner, Art Unit 1714